Citation Nr: 0503345	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-21 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, 
hepatitis C, skin rash, and fingernail and toenail fungus, 
all as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
August 1966, from June 1967 to June 1969, and again from 
January 1971 to October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement (NOD) was 
received in March 2003.  A statement of the case (SOC) was 
issued in June 2003.  A substantive appeal (VA Form 9) was 
received in July 2003.  

In May 2003, the veteran raised the issue of entitlement to 
service connection for residuals of a broken jaw and hearing 
loss.  Those issues are not inextricably intertwined with the 
issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Therefore, those issues are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained.  

2.  Rheumatoid arthritis, hepatitis C, skin rash, and 
fingernails and toenail fungus, are not attributable to Agent 
Orange exposure.  


CONCLUSION OF LAW

Rheumatoid arthritis, hepatitis C, skin rash, and fingernail 
and toenail fungus were not incurred in service as due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), since codified 
at 38 U.S.C.A. §§ 5102, 5103 5103A; 38 C.F.R. § 3.159.  This 
law addresses the duty to notify and assist veterans.  First, 
VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  

With respect to VA's duty to notify, the 2003 rating decision 
on appeal, together with the statement of the case (SOC), and 
supplemental statement of the case (SSOC), adequately 
informed the veteran of the types of evidence needed to 
substantiate his claims.  Furthermore, the RO sent a letter 
to the veteran in September 2002, and another in April 2003, 
which explained the VCAA, asked him to submit certain 
information, and informed him of the elements needed to 
substantiate a service connection claim.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  In this way, the veteran may be considered advised 
to submit any pertinent evidence in his possession.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That occurred here, as the VCAA letter was 
sent to the veteran in September 2002, prior to the 
February 2003 rating action.  The veteran was also provided 
an opportunity to testify at a hearing, which he did before a 
hearing officer at the RO in December 2003.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record.  There 
is nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

As for the aforementioned issues, additional examination was 
not provided as there is no competent evidence showing that 
the veteran had the disorders in service or that they were 
due to Agent Orange exposure.  Therefore, an examination is 
not required. 

The Board finds that VA has done everything reasonably 
possible to assist the veteran and has satisfied its duties 
to inform him.  


II.  Service Connection-Agent Orange

The veteran and his representative contend that the veteran 
has rheumatoid arthritis, hepatitis C, skin rash, and 
fingernail and toenail fungus as secondary to Agent Orange 
exposure in Vietnam.  

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Such a disability is called "service 
connected." 38 U.S.C.A. § 101(16).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2003).  
Service connection for arthritis may be presumed if it is 
shown to a degree of 10 percent disabling within the first 
post service year.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran served in Vietnam and is presumed to have been 
exposed to Agent Orange.  38 U.S.C.A. § 1116(f).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed.Reg. 341-346 (1994).  See also 61 Fed.Reg. 41442-
41449, and 61 Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

A review of the record reveals that there were no findings, 
treatment, or diagnoses of rheumatoid arthritis, hepatitis C, 
and fingernail and toenail fungus, in service, nor was 
rheumatoid arthritis shown within one year of service 
discharge.  The veteran was treated on one occasion in 
service in August 1973, for a rash on the neck.  
Significantly, however, it was not until many years after 
service that the veteran was treated for complaints of 
rheumatoid arthritis, hepatitis C, skin rash, and fingernail 
and toenail fungus.  None of the claimed disorders were 
attributed to Agent Orange exposure.  Likewise, no competent 
medical evidence links the presence of any of the disorders 
to service nor are any of the claimed disorders disabilities 
presumed as due to Agent Orange.  The only indication that 
rheumatoid arthritis, hepatitis C, skin rash, or fingernail 
or toenail fungus is due to Agent Orange exposure is the 
veteran's own statements of such.  The veteran testified at a 
RO hearing in December 2003, that all of his claimed 
disorders were caused by Agent Orange exposure because that 
is his belief.  It is well established that laypersons cannot 
provide testimony when an expert opinion is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Under these 
circumstances, there is no basis for awarding service 
connection for rheumatoid arthritis, hepatitis C, skin rash, 
or fingernail, or toenail as due to Agent Orange exposure.  
Accordingly, the appeal is denied.  

ORDER

Service connection for rheumatoid arthritis, hepatitis C, 
skin rash, and fingernail and toenail fungus is denied.  

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


